DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a method for repairing a native valve comprising accessing a ventricle of a heart with a valve repair device, puncturing a first portion of a native valve with a portion of the valve repair device from a ventricular side of the valve to an atrial side, deploying a first tissue anchor on the atrial side, wherein a first suture portion extends from the first tissue anchor through the first portion of the valve and to a ventricular side of the valve, withdrawing the portion of the repair device through the first portion of the valve into the ventricle, puncturing a second portion of the valve from the ventricular side of the valve to the atrial side, deploying a second tissue anchor on the atrial side of the valve wherein a second suture portion extends from the second tissue anchor, through the second portion of the valve and to the ventricular side, applying a force to the first and second suture portions such that the first tissue anchor and the second tissue anchor are drawn together and cinched, and locking the anchors in the cinched position using a suture-securing means.


Allowable Subject Matter

Claims 1-19 and 40 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774